DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “defined direction or vector 25,” as discussed in [0023] of the published specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because semicolon and word “and” in the third to last line should be deleted and replaced with a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 - 7, 9, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite for the following reasons: 
There is insufficient basis for “the motion marker.” No motion marker has been positively recited. It is unclear what is being referred to. 
It is unclear how a “grid” may be “positioned over the processed images …,” as the processed images are data in memory. Those of ordinary skill in the art would not understand how to position a grid over data in memory. 
It is unclear which images are being referred to by “the processed images” in line 2. It is unclear if these are the images that are generated in line 3 of claim 1, or the corrected processed images in the second to last line of claim 1. 
There is insufficient basis for “processed images affected by the motion.” No processed images have been set forth as being “affected by the motion.” Moreover, it is unclear how any of the processed images could be affected by the motion because claim 1 recites that the computer is “configured to correct the processed images in which the motion of the imaging target was detected.”
For the purpose of examination, images that are displayed with a grid superimposed to indicate motion will be interpreted as meeting the claim. 

Claim 4 is indefinite for the following reasons: 
There is insufficient basis for “the motion marker.” No motion marker has been positively recited. It is unclear what is being referred to. 
It is unclear how a “geometric shape” may be “positioned over the processed images …,” as the processed images are data in memory. Those of ordinary skill in the art would not understand how to position a geometric shape over data in memory. 
It is unclear which images are being referred to by “the processed images” in line 2. It is unclear if these are the images that are generated in line 3 of claim 1, or the corrected processed images in the second to last line of claim 1. 
There is insufficient basis for “processed images affected by the motion.” No processed images have been set forth as being “affected by the motion.” Moreover, it is unclear how any of the processed images could be affected by the motion because claim 1 recites that the computer is “configured to correct the processed images in which the motion of the imaging target was detected.”
For the purpose of examination, images that are displayed with a geometric shape superimposed to indicate motion will be interpreted as meeting the claim. 

Claim 5 is indefinite for the following reasons: 
There is insufficient basis for “the motion marker.” No motion marker has been positively recited. It is unclear what is being referred to. 
It is unclear how a “vector marker” may be “positioned over the processed images …,” as the processed images are data in memory. Those of ordinary skill in the art would not understand how to position a vector marker over data in memory. 
It is unclear which images are being referred to by “the processed images” in line 2. It is unclear if these are the images that are generated in line 3 of claim 1, or the corrected processed images in the second to last line of claim 1. 
There is insufficient basis for “processed images affected by the motion.” No processed images have been set forth as being “affected by the motion.” Moreover, it is unclear how any of the processed images could be affected by the motion because claim 1 recites that the computer is “configured to correct the processed images in which the motion of the imaging target was detected.”
For the purpose of examination, images that are displayed with a vector marker superimposed to indicate motion will be interpreted as meeting the claim. 

Claim 6 is indefinite for the following reasons: 
There is insufficient basis for “the motion marker.” No motion marker has been positively recited. It is unclear what is being referred to. 
It is unclear how a “motion map” may be “positioned over the processed images …,” as the processed images are data in memory. Those of ordinary skill in the art would not understand how to position a motion map over data in memory. 
It is unclear which images are being referred to by “the processed images” in line 2. It is unclear if these are the images that are generated in line 3 of claim 1, or the corrected processed images in the second to last line of claim 1. 
There is insufficient basis for “processed images affected by the motion.” No processed images have been set forth as being “affected by the motion.” Moreover, it is unclear how any of the processed images could be affected by the motion because claim 1 recites that the computer is “configured to correct the processed images in which the motion of the imaging target was detected.”
For the purpose of examination, images that are displayed with a motion map superimposed to indicate motion will be interpreted as meeting the claim. 

Claim 7 is indefinite for the following reasons: 
There is insufficient basis for “the motion marker.” No motion marker has been positively recited. It is unclear what is being referred to. 
It is unclear how a “color” may be “applied to the processed images …,” as the processed images are data in memory. Those of ordinary skill in the art would not understand how to apply a color to data in memory. 
It is unclear which images are being referred to by “the processed images” in line 2. It is unclear if these are the images that are generated in line 3 of claim 1, or the corrected processed images in the second to last line of claim 1. 
There is insufficient basis for “processed images affected by the motion.” No processed images have been set forth as being “affected by the motion.” Moreover, it is unclear how any of the processed images could be affected by the motion because claim 1 recites that the computer is “configured to correct the processed images in which the motion of the imaging target was detected.”
For the purpose of examination, images that are displayed with a color to indicate motion will be interpreted as meeting the claim. 

Claim 9 is indefinite for the following reasons: 
It is unclear how and why “the image processor corrects for the detected motion,” as claim 1 has set forth that the computer “correct[s] the processed images in which the motion of the imaging target was detected.” It is unclear if these are different correction processes, or if the claim is repeating limitations of claim 1 using different terminology. For the purposes of examination, any correction that meets claim 1 will be interpreted as meeting claim 9. 
It is unclear what is required by “wherein the image processor corrects for the detected motion in forming the reconstructed images from the projection images.” Claim 1 has set forth that the “the processed images are at least one of projection images or reconstructed images,” thus requiring projection images or reconstructed images only in the alternative. No reconstructed images have been explicitly required by the claim and no step of forming the reconstructed images from the projection images has been recited. If the claim attempts to require that the processed images are reconstructed images and that the reconstructed images are formed from projection images, then this should be explicitly recited. For the purposes of examination, the claim will be interpreted as intending to explicitly require that the processed images are reconstructed images and that the reconstructed images are formed from projection images.

Claim 14 is indefinite because there is insufficient basis for “the at least one point of reference” (line 9). No point of reference has been positively recited. It is unclear what is being referred to. For the purposes of examination, any use of an intrinsic marker to detect motion will be interpreted as meeting the limitation.

Claim 16 is indefinite because it is unclear whether “the image component” (line 7) refers to the isolated image component in line 3 or the reconstructed image component in line 6. For the purposes of examination, the limitation will be interpreted as referring to “the reconstructed image component.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 - 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. US 10,993,689 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards devices and methods that involve acquiring images, processing the images, detecting and quantifying motion of the imaging target in the processed images during the scan by comparing an actual location of at least one object of interest in each processed image with an expected location of the at least one object of interest derived from a set of the processed images, and correcting the correcting the processed images in which the motion was detected. Specifically:
All of the features of instant claims 1 and 9 are present within reference claims 1 or 2.
All of the features of instant claims 3 - 8 are present within reference claims 3 - 8, respectively.
All of the features of instant claims 10 - 13 are present within reference claims 9 - 12, respectively.
All of the features of instant claims 14 and 16 are present within reference claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (US 2012/0033868, hereinafter “Ren”).
Regarding claim 1, Ren shows an apparatus comprising: 
an image acquisition system that generates a plurality of images of an imaging target of an object in a time series during a scan (“an image acquisition mechanism that generates a plurality of images of an imaging target in a time series during a scan” abstract; [0004]; scan 900, [0030] and fig. 7).; 
an image processor that processes the plurality of images to generate processed images (“an image processor that processes the images,” [0004]; computer with processors, [0025]; images are transformed, reconstructed or otherwise processed, [0030] and step 901 of fig. 7), wherein the processed images are reconstructed images (reconstructed slices, [0030]; tomosynthesis reconstruction, [0035]; claim 4); 
a computer which is configured to detect and quantify motion of the imaging target (“motion in tomosynthesis scan images are automatically detected and quantified,” abstract; “detection and quantification of patient motion,” [0006]; “method of detecting and quantifying patient motion,” [0030]) in the processed images during the scan by comparing an actual location of at least one object of interest in each processed image with an expected location of the at least one object of interest derived from a set of the processed images (“a computer which detects motion of the target during the scan by comparing an actual location of at least one point of reference in each individual processed image with an expected location of the at least one point of reference derived from a set of the processed images,” [0004]; [0005]; difference between the actual position 23 and the expected position 24 is indicative of the magnitude of patient motion, [0025] and fig. 1C; deviation of each location/feature from the expected location, [0028]; [0030] and steps 902-908 of fig. 7), wherein the computer is further configured to correct the processed images in which the motion of the imaging target was detected (correction applied to the affected subset of images, [0033]).

Regarding claim 8, Ren discloses the claimed invention substantially as noted above. Ren further shows that the object of interest is an intrinsic marker of the object or body (features such as lesions, calcifications, masses and other artifacts in or on the x-rayed object can be used to detect patient, [0025]; internal edge, [0026]; evaluating displacement of a feature within a series of images acquired over a time period… a skin line, internal edge line, internal object such as calcification, lesion, mass or other object, [0036]).

Regarding claim 9, Ren discloses the claimed invention substantially as noted above. Ren further shows that the processed images are reconstructed images and that the reconstructed images are formed from projection images (reconstructed slices, [0030]; tomosynthesis reconstruction in which projections are summed, [0035]).
Ren is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Regarding claim 10, Ren discloses the claimed invention substantially as noted above. Ren further shows that the image acquisition mechanism is selected from a group of image acquisition systems which acquire images using  process selected from the group consisting of tomosynthesis, computed tomography (CT), positron emission tomography (PET), single photon emission computed tomography (SPECT), ultrasound, and magnetic resonance imaging (MRI) (claim 20: “wherein the image acquisition mechanism is selected from a group of image acquisition systems which acquire images using tomosynthesis, a Computed Technology (CT) image acquisition system, a PET, SPECT, Ultrasound, Contrast Enhanced, and MRI”).

Regarding claim 11, Ren discloses the claimed invention substantially as noted above. Ren further shows that the image acquisition mechanism is a digital (image data in digital form, [0022]) breast tomosynthesis (tomosynthesis scan a patient's breast, [0022]) system. 

Regarding claim 12, Ren discloses the claimed invention substantially as noted above. Ren further shows that the computer quantifies motion based on change of displacement or rate of change of displacement of the object of interest (claim 10: “wherein the computer quantifies motion based on change of displacement or rate of change of displacement of the at least one reference point”).

Regarding claim 13, Ren discloses the claimed invention substantially as noted above. Ren further shows that the computer quantifies motion based on maximum displacement of the object of interest (claim 10: “wherein the computer quantifies motion based on maximum displacement of the reference point”).

Regarding claim 14, Ren shows a method comprising: 
generating a plurality of images of an imaging target of an object in a time series during a scan (“an image acquisition mechanism that generates a plurality of images of an imaging target in a time series during a scan,” abstract; [0004]; scan 900, [0030] and fig. 7); 
processing the plurality of images to generate processed images (“an image processor that processes the images,” [0004]; computer with processors, [0025]; images are transformed, reconstructed or otherwise processed, [0030] and step 901 of fig. 7), wherein the processed images are reconstructed images(reconstructed slices, [0030]; tomosynthesis reconstruction, [0035]; claim 4); 
using a computer (computer with processors, [0025]), detecting and quantifying motion of the target of any magnitude in the processed images (“motion in tomosynthesis scan images are automatically detected and quantified,” abstract; “detection and quantification of patient motion,” [0006]; “method of detecting and quantifying patient motion,” [0030]) during the scan by comparing an actual location of at least one object of interest in each processed image with an expected location of the at least one object of interest derived from a set of the processed images (“a computer which detects motion of the target during the scan by comparing an actual location of at least one point of reference in each individual processed image with an expected location of the at least one point of reference derived from a set of the processed images,” [0004]; [0005]; difference between the actual position 23 and the expected position 24 is indicative of the magnitude of patient motion, [0025] and fig. 1C; deviation of each location/feature from the expected location, [0028]; [0030] and steps 902-908 of fig. 7), using an intrinsic marker of the object as a point of reference (features such as lesions, calcifications, masses and other artifacts in or on the x-rayed object can be used to detect patient, [0025]; internal edge, [0026]; evaluating displacement of a feature within a series of images acquired over a time period… a skin line, internal edge line, internal object such as calcification, lesion, mass or other object, [0036]); and
correcting the processed images in which the motion was detected (correction applied to the affected subset of images, [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Suresh et al. (US 2007/0014452, hereinafter “Suresh”).
Regarding claim 3, Ren discloses the claimed invention substantially as noted above. Ren further shows displaying the processed images with a motion marker superimposed to indicate motion (images presented in cine mode with stationary reference lines or other features superimposed over the images to facilitate visual confirmation of motion … motion is indicated in the second image of the three successive images in FIG. 9 by intersection of the skin line 1100 with the reference line 1102, and also by traversal of reference line 1106 by lesion 1104, [0034] and fig. 9; review tomosynthesis reconstruction slices by co-displaying reference lines superimposed on display monitor, [0035]). 
Ren discusses that the motion marker may be “other features superimposed over the images on the display monitor” ([0034]), but is not specific to the “other features” being a grid. 
Suresh, in applicant’s field of endeavor of motion analysis using feature-based methods (CPC group G06T7/246), discloses image processing and assessment of a state of a heart. Suresh teaches a motion marker that is a grid (grid 354 overlaid on image 356 … following or tracking the movement of reference point 352 and/or the distortion of grid 354, a user may assess the activity of a particular section, [0343] and figs. 56 - 57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ren’s invention to have to motion marker be a grid, as taught by Suresh, in order to help the user understand the activity of a particular section of the image, as suggested by Suresh ([0343]). For example, the use of a grid instead of Ren’s parallel reference lines would provide additional reference lines that would help the user assess motion in multiple directions by simple visual observation. 
Examiner notes that applicant discloses no criticality of the claimed grid. In contrast, the claimed grid is one of several different species of motion markers (see inter alia, original claims 3 - 7) having no particular criticality and producing no unexpected results. 
The combined invention of Ren and Suresh is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Langeland et al. (US 2010/0249592, hereinafter “Langeland”).
Regarding claim 4, Ren discloses the claimed invention substantially as noted above. Ren further shows displaying the processed images with a motion marker superimposed to indicate motion (images presented in cine mode with stationary reference lines or other features superimposed over the images to facilitate visual confirmation of motion … motion is indicated in the second image of the three successive images in FIG. 9 by intersection of the skin line 1100 with the reference line 1102, and also by traversal of reference line 1106 by lesion 1104, [0034] and fig. 9; review tomosynthesis reconstruction slices by co-displaying reference lines superimposed on display monitor, [0035]).
Ren discusses that the motion marker may be “other features superimposed over the images on the display monitor” ([0034]), but is not specific to the “other features” being a geometric shape indicating an area of the processed images affected by the motion.
Langeland, in applicant’s field of endeavor of motion analysis using feature-based methods (CPC group G06T7/246), discloses compensating for motion with displaying ultrasound motion tracking information (abstract). Langeland teaches a motion marker that is a geometric shape indicating an area of processed images affected by motion (motion tracking indicators 244 are illustrated as dots, [0047] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ren’s invention to have to motion marker be a geometric shape indicating an area of the processed images affected by the motion, as taught by Langeland, in order to help the user determine an amount and direction of movement, as discussed by Langeland ([0047]), using simple visual observation.
Examiner notes that applicant discloses no criticality of the claimed geometric shape. In contrast, the claimed geometric shape is one of several different species of motion markers (see inter alia, original claims 3 - 7) having no particular criticality and producing no unexpected results. 
The combined invention of Ren and Langeland is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Bruder et al. (US 2007/0197907, hereinafter “Bruder”).
Regarding claim 5, Ren discloses the claimed invention substantially as noted above. Ren further shows displaying the processed images with a motion marker superimposed to indicate motion (images presented in cine mode with stationary reference lines or other features superimposed over the images to facilitate visual confirmation of motion … motion is indicated in the second image of the three successive images in FIG. 9 by intersection of the skin line 1100 with the reference line 1102, and also by traversal of reference line 1106 by lesion 1104, [0034] and fig. 9; review tomosynthesis reconstruction slices by co-displaying reference lines superimposed on display monitor, [0035]).
Ren discusses that the motion marker may be “other features superimposed over the images on the display monitor” ([0034]), but is not specific to the “other features” being a vector marker. 
Bruder discloses a method and tomography unit for carrying out an analysis of a movement of an object. Bruder teaches a motion marker that is a vector marker (vector field 7, 8 superposed on the images 3, 4 [0054] - [0055] and fig. 3; [0061] and fig. 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ren’s invention to have to motion marker be a vector marker, as taught by Bruder, in order to represent the relationship of morphology such that an operator is directly provided with an overview of the quantitative profile of the periodic movement and the anatomy, as discussed by Bruder ([0054]).
Examiner notes that applicant discloses no criticality of the claimed vector marker. In contrast, the claimed vector marker is one of several different species of motion markers (see inter alia, original claims 3 - 7) having no particular criticality and producing no unexpected results. 
The combined invention of Ren and Bruder is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Regarding claim 6, Ren discloses the claimed invention substantially as noted above. Ren further shows displaying the processed images with a motion marker superimposed to indicate motion (images presented in cine mode with stationary reference lines or other features superimposed over the images to facilitate visual confirmation of motion … motion is indicated in the second image of the three successive images in FIG. 9 by intersection of the skin line 1100 with the reference line 1102, and also by traversal of reference line 1106 by lesion 1104, [0034] and fig. 9; review tomosynthesis reconstruction slices by co-displaying reference lines superimposed on display monitor, [0035]).
Ren discusses that the motion marker may be “other features superimposed over the images on the display monitor” ([0034]), but is not specific to the “other features” being a motion map. 
Bruder discloses a method and tomography unit for carrying out an analysis of a movement of an object. Bruder teaches a motion marker that is a motion map (vector field 7, 8 superposed on the images 3, 4 [0054] - [0055] and fig. 3; [0061] and fig. 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ren’s invention to have to motion marker be a motion map, as taught by Bruder, in order to represent the relationship of morphology such that an operator is directly provided with an overview of the quantitative profile of the periodic movement and the anatomy, as discussed by Bruder ([0054]).
Examiner notes that applicant discloses no criticality of the claimed motion map. In contrast, the claimed motion map is one of several different species of motion markers (see inter alia, original claims 3 - 7) having no particular criticality and producing no unexpected results. 
The combined invention of Ren and Bruder is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Regarding claim 7, Ren discloses the claimed invention substantially as noted above. Ren further shows displaying the processed images with a motion marker superimposed to indicate motion (images presented in cine mode with stationary reference lines or other features superimposed over the images to facilitate visual confirmation of motion … motion is indicated in the second image of the three successive images in FIG. 9 by intersection of the skin line 1100 with the reference line 1102, and also by traversal of reference line 1106 by lesion 1104, [0034] and fig. 9; review tomosynthesis reconstruction slices by co-displaying reference lines superimposed on display monitor, [0035]).
Ren discusses that the motion marker may be “other features superimposed over the images on the display monitor” ([0034]), but is not specific to the “other features” being a color. 
Bruder discloses a method and tomography unit for carrying out an analysis of a movement of an object. Bruder teaches a motion marker that is a color (vector field 7, 8 superposed on the images 3, 4 … values can likewise be displayed in the form of a false coloring coding for an intuitive comprehension of the information, [0054] and fig. 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ren’s invention to have to motion marker be a color, as taught by Bruder, in order to represent the relationship of morphology such that an operator is directly provided with an overview of the quantitative profile of the periodic movement and the anatomy while facilitating an intuitive comprehension of the information, as discussed by Bruder ([0054]).
Examiner notes that applicant discloses no criticality of the claimed color. In contrast, the claimed color is one of several different species of motion markers (see inter alia, original claims 3 - 7) having no particular criticality and producing no unexpected results. 
The combined invention of Ren and Bruder is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793